Citation Nr: 9900086	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death, claimed to be the result of exposure to 
radar (non-ionizing) radiation during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945 and from September 1950 to October 1951.  
The veteran died on July [redacted], 1989.  The appellant 
is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a June 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for the cause of the 
veterans death.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant essentially contends that the veteran died as a 
result of exposure to radar radiation during service.  She 
specifically contends that during the period in which he was 
an officer on a Navy submarine, he stood watch standing in 
front of a radiation-emitting radar apparatus.  The appellant 
has alleged that the veteran was sterile after service, and 
that this sterility was caused by the radiation exposure, and 
that it developed into prostate cancer, which ultimately 
caused the veterans death.  Additional specific contentions 
of the appellant will be discussed below.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for the cause of the 
veterans death is well-grounded.  The benefit sought on 
appeal is accordingly denied.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1989, at the age of 
69.  The immediate cause of death was identified as renal 
failure due to carcinoma of the prostate with bone metastasis 
with paraplegia due to (spinal) cord compression.  No autopsy 
was performed.

2.  The veteran was not service-connected for any condition 
at the time of his death.

3.  There is no medical evidence of record showing that the 
cause of the veterans death was related to his alleged 
exposure to radar radiation during service.

4.  There is no medical evidence of record showing any nexus 
between the cause of the veterans death and his period of 
service.


CONCLUSION OF LAW

The appellants claim of entitlement to service connection 
for the cause of the veterans death is not well-grounded.  
38 U.S.C.A. §§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veterans death.  In the interest of clarity, the Board 
will review the law, VA regulations and other authority which 
may be relevant to this claim; briefly describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.

Relevant Law and Regulations 

In order for service connection for the cause of the 
veterans death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998);  
38 C.F.R. § 3.312 (1997).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303 
(1997).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1997);  See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Service connection may also be granted for disability which 
is due to service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1997).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a);  see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

In order for a claim for service connection for the cause of 
the veterans death to be well-grounded, there must be (1) 
evidence of the veterans death;  (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veterans death.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).

Special Considerations for Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997);  Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  There are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1997).  Second, radiogenic diseases may be 
service connected pursuant to 38 C.F.R. § 3.311 (1997).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

A radiation-exposed veteran is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
Radiation-risk activity is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device;  the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946;  or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  Radiogenic disease is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following:  thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkins disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv) (1998).  Section 3.311(b)(5) requires that bone cancer 
become manifest within 30 years after exposure, and that 
prostate cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Factual Background

The veteran was not service-connected for any disability at 
the time of his death.  The veterans service medical records 
are of record, as is a copy of his DD Form 214, which shows 
that he was a submarine officer during his first period of 
service from September 1942 to November 1945.  There is no 
evidence of record which shows that the veteran was involved 
in any nuclear testing, nor that he was ever in Japan during 
the period of August 1945 to July 1946.  There is no evidence 
showing that he was exposed to ionizing radiation during 
service.  The appellant does not allege that the veteran was 
exposed to ionizing radiation during service.

According to the appellants statements, medical records and 
the Certificate of Death, all of which have been submitted to 
the claims file, the veteran was hospitalized in April 1989 
as a result of progressive paralysis and other symptoms 
including incontinence of the bowels and bladder and 
hiccuping.  Following numerous studies including thoracic 
cervical myelogram, a bone scan, tomography studies, blood 
tests and tissue biopsy, adenocarcinoma of the prostate with 
extensive bone metastasis was diagnosed.  The veteran was 
transferred to a nursing home for hospice-type care.  He died 
on July [redacted], 1989. 

The appellant submitted a claim of entitlement to service 
connection for the cause of the veterans death in January 
1996.  In a statement submitted with her claim, the appellant 
stated that the veteran believed that his cancer was causally 
related to his exposure to radar radiation during service.  
According to the appellant, prior to his death, the veteran 
discussed with her the fact that while stationed on a Navy 
submarine, he stood watch for many hours while standing 
directly in front of an active radar antenna.  Furthermore, 
she stated that he believed that he was made sterile by that 
radar radiation.

In March 1996, the appellant responded to a RO letter 
requesting evidence to support her contention that exposure 
to radar radiation was the cause of the veterans death by 
identifying the physicians who treated the veterans final 
illness in 1989.  She again stated that the veteran believed 
that his exposure to radiation from radar equipment led to 
both sterility and cancer.  The appellant did not identify 
any specific medical evidence in support of this contention.  

In her September 1996 Notice of Disagreement, the appellant 
further contended that post-service sterility was a 
precursor and future cancer indicator.  She also stated 
that the veteran was not sterile prior to service.  The 
appellant submitted treatment records dating from the period 
of hospitalization in April 1989, when the veteran was 
diagnosed with cancer prior to his being transferred to a 
nursing home.  It appears that these records represent the 
extent of available treatment records pertaining to treatment 
provided by the physicians identified by the appellant.  
There is no evidence in these records showing that the 
prostate cancer, which had metastasized into the bones, was 
the result of radiation during service or at any other time.  
There was no mention as to the cause of the prostate cancer.

In February 1997, the appellant submitted a substantive 
appeal, in which she contended that the Certificate of Death 
should have included a cancerous tumor of the thoracic spine 
as an official cause of death.  She further contended that 
this cancer was caused by radar radiation to which the 
veteran was exposed during service.  She contended that there 
was an absence of medical evidence supporting her theory of 
an etiological relationship between the alleged exposure and 
the bone cancer because the veterans treating physicians 
agreed not to perform further testing or biopsies on the 
veteran prior to his death.  The appellant contended that the 
exposure to radiation during service led to the spinal tumor 
which was one of the primary causes of the veterans death.

Analysis

In the case at hand, the appellant does not contend that the 
veteran was exposed to ionizing radiation during service.  
Rather, she contends that he was exposed to non-ionizing 
radiation associated with radar equipment on the United 
States Navy submarine where he served during World War II.  
The evidence of record confirms that the veteran served on a 
submarine, however there is no evidence of record showing the 
extent of any radar radiation exposure.  The Board also notes 
that there is no evidence showing that the veteran was 
exposed to ionizing radiation during service.


As there is no evidence of record showing that the veteran 
had military service in the areas identified in 38 C.F.R. 
§ 3.309(d)(3) during the specified periods, the veteran is 
not presumed to have been exposed to ionizing radiation 
during service.  Thus, the veteran is not entitled to any 
presumption of service connection afforded to radiation-
exposed veterans pursuant to 38 C.F.R. § 3.309(d).  There 
is no specific legal or regulatory presumption established to 
allow service connection for diseases associated with 
exposure to radar radiation.  

The appellant is not afforded consideration of the provisions 
of 38 C.F.R. § 3.311 because the veteran has not been shown 
to have been exposed to ionizing radiation, and the appellant 
has not based her claim for service connection for the cause 
of the veterans death on such a theory.  The Board has 
considered the evidence of record, and has determined that 
there is no evidentiary basis on which to consider the claim 
for service connection on the basis of exposure to ionizing 
radiation.  Therefore, the appellants claim does not warrant 
consideration for service connection pursuant to regulations 
concerning ionizing radiation or radiogenic diseases.

The appellant has not presented any medical evidence showing 
that a causal relationship existed between the veterans 
prostate cancer and/or metastasized bone cancer, and his 
period of military service.  Though she contends that the 
veteran concluded that his cancer and his sterility were 
related to his exposure to radar radiation (non-ionizing 
radiation) during service, the appellant has not presented 
any competent medical evidence in support of this contention.  
There is no evidence of record showing that the veteran was 
sterile as a result of non-ionizing radiation exposure, or 
that he developed prostate cancer as a result of either 
sterility or the alleged radar radiation exposure.  

The record does not show that either the appellant or the 
veteran possess or possessed the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  
Thus, the appellants or veterans opinion as to the cause of 
the veterans cancer is not sufficient to well-ground the 
claim.  

The appellant has contended that the Certificate of Death 
should have identified bone cancer as a cause of death, and 
that bone cancer was caused by the veterans exposure to 
radar during service.  The Board notes that the Certificate 
of Death does identify carcinoma of the prostate with 
metastasis to the bones, which essentially identifies 
prostate cancer as the source of the thoracic spine bone 
cancer.  There is no medical evidence, in the Certificate of 
Death or elsewhere in the record,  supporting the appellants 
theory that bone cancer resulted from the veterans standing 
in front of radar equipment during service, or from any other 
cause associated with service.  The appellants claim that 
the veteran was rendered sterile as a result of his exposure 
to radar radiation during service, and that this condition 
led to prostate cancer later in life, is likewise unsupported 
by any medical evidence of record.  As noted above, neither 
the appellant nor the veteran have been shown to be qualified 
to make medical conclusions as to the etiology of the fatal 
cancer or any other medical condition.  See Espiritu, 2 Vet. 
App. 492;  Grottveit, 5 Vet. App. at 93.  The appellant has 
failed to present medical evidence of a causal relationship 
between the cause of the veterans death and service pursuant 
to Caluza.

The Board finds that the appellant has not presented a well-
grounded claim for entitlement to service connection for the 
cause of the veterans death within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the claim is not plausible.  
Murphy, 1 Vet. App. at 81.  Any presumption of well 
groundedness that may attach to a claim based on ionizing 
radiation exposure, and thereby giving rise to a duty to 
assist on the part of the VA in development of the claim, 
does not extend beyond the limited scope of the regulations, 
which do not include non-ionizing radiation exposure.  The 
appellant has not presented any evidence of the existence of 
competent medical evidence linking the veterans prostate 
cancer to any non-ionizing radiation exposure he may have 
received in service or to any other incident or incurrence 
during service.  In view of the foregoing, the Board finds 
that no further duty to assist as mandated by § 5107(a) 
exists with respect to the appellants claim.  Beausoliel v. 
Brown, 8 Vet. App. 459 (1996);  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

For the above reasons and bases, the benefit sought on appeal 
is denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the appellant has not submitted a well-
grounded claim for entitlement to service connection for the 
cause of the veterans death.  The Board finds that the 
appellant has been given ample opportunity to present 
evidence and argument in support of her claim at the RO, and 
that she is not prejudiced by the Boards denial on the 
narrower basis that she has failed to present a well-grounded 
claim.  

Because the appellants claim for service connection is not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a);  38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990);  see also Grottveit v. Brown, 5 Vet. App. at 93.  
VAs obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on notice 
of any other known and existing evidence which would make the 
adjudicated service connection claim plausible.  The RO 
informed the appellant of the type of evidence necessary to 
state a well-grounded claim in its statement of the case of 
December 1996.  The Boards decision serves to inform the 
appellant of the kind of evidence which would be necessary to 
make her claim well-grounded, namely competent medical 
evidence which provides a nexus between the veterans service 
and his death from cancer.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veterans death is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
